FILED
                           NOT FOR PUBLICATION                              NOV 16 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROBERT A. RANSTROM,                              No. 13-35943

              Plaintiff - Appellant,             D.C. No. 3:12-cv-00485-MO

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                     Argued and Submitted November 3, 2015
                                Portland, Oregon

Before: FISHER, BERZON, and WATFORD, Circuit Judges.

      Robert Ranstrom appeals from the district court’s order affirming the final

decision of the Commissioner of Social Security denying his applications for

disability insurance benefits and supplemental security income. We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                              Page 2 of 5
      1. The administrative law judge (ALJ) properly considered the opinions and

recommendations of the examining psychologist, Dr. Linda Fishman, in finding

that Ranstrom was not disabled. Dr. Fishman diagnosed Ranstrom with Asperger’s

disorder, major depressive disorder, anxiety disorder, and attention deficit disorder,

and opined that, in light of Ranstrom’s difficulties interacting with others, he is

best suited for predictable, routine work that does not involve significant

interaction with others. The ALJ not only accepted Dr. Fishman’s diagnoses and

findings, but also gave her opinions “great weight.” However, the ALJ did not

fully adopt Dr. Fishman’s recommended employment accommodations. Dr.

Fishman recommended that any job provide Ranstrom with an on-site support

person, a “private, quiet work setting,” and “[s]tructured, predictable job tasks.”

She also recommended that Ranstrom receive “clear step by step instructions”

largely free of idioms or slang.

      The ALJ provided specific, legitimate reasons that are based on substantial

evidence in the record for concluding that the restrictive accommodations

recommended by Dr. Fishman were unnecessary. See Morgan v. Comm’r of Soc.

Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999). As the ALJ noted, the weight of

the evidence undermined Dr. Fishman’s position. Two certified disability

consultants independently reviewed Ranstrom’s records and concluded that,
                                                                          Page 3 of 5
contrary to what Dr. Fishman found, Ranstrom had only moderate difficulties

interacting socially and only moderate trouble concentrating. Ranstrom and his

two roommates testified that he was able to maintain proper hygiene, shop for

food, prepare meals, and visit with friends and family. Ranstrom had also been

able to hold down jobs previously without the accommodations Dr. Fishman

recommended, and he maintained near-perfect grades in college while also

working as a caretaker part-time. In light of that evidence, the ALJ did not err in

departing from Dr. Fishman’s recommendations. See id. at 600–01. Nor did the

ALJ err in not specifically addressing Dr. Fishman’s contrary residual functional

capacity (RFC) assessment, of which the ALJ—who discussed Dr. Fishman’s

report at length—was undoubtedly aware. See Magallanes v. Bowen, 881 F.2d

747, 755 (9th Cir. 1989).

      2. The ALJ properly considered all of Ranstrom’s mental and physical

limitations, and the ALJ’s RFC accommodated all of the limitations the ALJ found

credible. Ranstrom argues that the ALJ failed to consider the effects of stress on

his ability to work. But the ALJ—relying on the opinions of Dr. Anderson and Dr.

Rethinger, who reviewed Ranstrom’s medical file, and the witness testimony

described above—disbelieved that Ranstrom’s impairments were as severe as he
                                                                         Page 4 of 5
claimed, and substantial evidence supports that finding. See Rollins v. Massanari,

261 F.3d 853, 856–57 (9th Cir. 2001); Magallanes, 881 F.2d at 750.

      3. Substantial evidence supports the ALJ’s conclusion that Ranstrom has the

RFC to perform work that exists in the national economy. The vocational expert

(VE) testified that Ranstrom has the requisite RFC to work as a hand packager or

laundry worker. Ranstrom argues that the descriptions for those jobs in the

Dictionary of Occupational Titles (DOT) conflict with his RFC and the limitations

given in the ALJ’s hypothetical. We disagree.

      Both positions the VE identified correspond to DOT’s General Educational

Development Reasoning Level 2, which entails the ability to “[a]pply

commonsense understanding to carry out detailed but uninvolved written or oral

instructions,” and the ability to “[d]eal with problems involving a few concrete

variables in or from standardized situations.” DOT § 920.587–018, 1991 WL

687916 (hand packager); § 302.685–010, 1991 WL 672657 (laundry worker). The

ALJ found that Ranstrom could work in job settings that demand the ability to

follow “no more than short, simple instructions and procedures” and require “no

more than simple decision-making on the part of the claimant.” There is no

appreciable difference between the ability to make simple decisions based on

“short, simple instructions” and the ability to use commonsense understanding to
                                                                            Page 5 of 5
carry out “detailed but uninvolved . . . instructions,” which is what Reasoning

Level 2 requires. See Zavalin v. Colvin, 778 F.3d 842, 847 (9th Cir. 2015). Thus,

there is no actual conflict between Ranstrom’s RFC and the DOT.

      That conclusion forecloses Ranstrom’s Step Five challenge. An ALJ’s

failure to inquire into an apparent conflict is harmless where, as here, there is no

actual conflict between the RFC and the DOT. See Massachi v. Astrue, 486 F.3d

1149, 1154 n.19 (9th Cir. 2007); cf. Rounds v. Comm’r of Soc. Sec. Admin., 795

F.3d 1177, 1184 (9th Cir. 2015).

      AFFIRMED.